THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT DATED AS OF AUGUST 2, 2006 (AS AMENDED BY THE FIRST
AMENDMENT THERETO DATED AUGUST 23, 2007 AND THE SECOND AMENDMENT THERETO DATED
AS OF SEPTEMBER 23, 2008, THE "SUBORDINATION AGREEMENT") AMONG LAMINAR DIRECT
CAPITAL, L.L.C. (AS SUCCESSOR TO LAMINAR DIRECT CAPITAL L.P.), PAC-VAN, INC.
(THE "COMPANY") AND LASALLE BANK NATIONAL ASSOCIATION (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, THE "SENIOR AGENT"), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY THE COMPANY PURSUANT TO THAT CERTAIN AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF AUGUST 23, 2007 AMONG THE COMPANY, THE SENIOR AGENT
AND THE SENIOR LENDERS FROM TIME TO TIME PARTY THERETO (THE "LOAN AGREEMENT"),
AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT) AS SUCH LOAN
AGREEMENT AND OTHER LOAN DOCUMENTS MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this "Agreement") dated as of October 1, 2008 is by and
among GFN NORTH AMERICA CORP., a Delaware corporation (the "Debtor") and LAMINAR
DIRECT CAPITAL, L.L.C., as collateral agent (in such capacity, the "Agent") for
the for the lenders (collectively, the "Lenders" and each individually, a
"Lender") from time to time party to the Investment Agreement described below.


RECITALS


A. The Lenders have made certain financial accommodations to Pac-Van, Inc., an
Indiana corporation (the "Borrower"), pursuant to that certain Investment
Agreement made and entered into as of August 2, 2006, among the Borrower (as
successor in interest to PVI Acquisition Corporation, an Indiana corporation),
Mobile Office Acquisition Corp., a Delaware corporation ("MOAC"), the Lenders
from time to time party thereto and the Agent (as successor to Laminar Direct
Capital L.P.) (as amended by the First Amendment to Investment Agreement and
Waiver dated as of August 23, 2007 and the Second Amendment to Investment
Agreement dated as of September 23, 2008, the "Original Investment Agreement"),
and as evidenced by the Notes.


B. Pursuant to the Parent Merger Agreement, MOAC has agreed to consummate a
merger (the "Parent Merger") with the Assignor in which the Assignor will be the
surviving corporation and as a result of which the Assignor shall (i) assume all
of the obligations and liabilities of MOAC, including becoming a party to and
assuming all of the obligations of MOAC under the Loan Documents and (ii)
acquire all of the assets of MOAC, including all of the issued and outstanding
Capital Stock of the Borrower.


C. In connection with the transactions contemplated by the Parent Merger
Agreement, (i) the parties to the Original Investment Agreement have agreed to
amend and restate the Original Investment Agreement in the form of that certain
Amended and Restated Investment Agreement dated as of the date hereof by and
among the Borrower, the Guarantor, the Lenders from time to time party thereto
and the Agent (as from time to time amended, modified, extended, renewed,
refinanced, or restated, the "Investment Agreement") and (ii) the Lenders have
required the Assignor to amend and restate that certain Continuing Unconditional
Guaranty dated as of August 2, 2006 (which was given by MOAC in favor of the
Agent, for the ratable benefit of the Lenders, connection with the closing of
the Original Investment Agreement) in the form of that certain Amended and
Restated Continuing Unconditional Guaranty dated as of the date hereof (as from
time to time amended, modified, extended, renewed, refinanced, or restated, the
"Subdebt Parent Guaranty").


--------------------------------------------------------------------------------


 
E. In connection with the transactions contemplated by the Parent Merger
Agreement, and as a condition to the Agent's and the Lenders' consent to the
Parent Merger, entering into the Investment Agreement and continued extension
and continuation of credit by the Lenders to the Borrower under the Investment
Agreement and the Notes, the Lenders require that the Debtor shall have executed
and delivered this Agreement to the Collateral Agent for the ratable benefit of
the Lenders to secure the performance of the Debtor under the Subdebt Parent
Guaranty and of the Borrower under the Investment Agreement and the Notes;
.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions.



   
(a)
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Investment Agreement, and the following terms
which are defined in the Uniform Commercial Code in effect in the State of New
York except as such terms may be used in connection with the perfection of the
Collateral and then the applicable jurisdiction with respect to such affected
Collateral shall apply (as hereinafter defined) (the "UCC") on the date hereof
are used herein as so defined: Accessions, Account Debtor, Accounts,
As-Extracted Collateral, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commingled Goods, Consumer Goods, Control, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Financial Assets, Fixtures,
General Intangibles, Goods, Health-care-insurance Receivable, Instruments,
Inventory, Investment Property, Letter-of-Credit Rights, Manufactured Homes,
Payment Intangible, Proceeds, Promissory Note, Securities Account, Securities
Intermediary, Security, Security Entitlement, Software, Standing Timber,
Supporting Obligation, Tangible Chattel Paper and Uncertificated Security.




(b)
In addition, the following terms shall have the following meanings:



"Collateral" has the meaning set forth in Section 2 hereof.
 
"Lender" has the meaning set forth in the Preamble hereof. 


"Secured Obligations" means, without duplication, (i) all of the Subdebt
Obligations and (ii) all costs and expenses incurred in connection with
enforcement and collection of the Subdebt Obligations, including reasonable
attorneys’ fees.


2.
Grant of Security Interest in the Collateral. To secure the prompt and full
payment and complete performance of all Secured Obligations of Debtor to the
Lenders, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Debtor hereby grants, pledges and assigns to the Agent, for
the benefit of the Lenders, a continuing security interest in, and a right of
set off against, any and all right, title and interest of the Debtor in and to
the following described property of the Debtor (collectively, the "Collateral"):


--------------------------------------------------------------------------------


 
(a) All property of, or for the account of, the Debtor now or hereafter coming
into the possession, Control or custody of, or in transit to, the Lenders or any
agent or bailee for the Lenders or any parent, affiliate or subsidiary of the
Lenders or any participant with the Lenders in the Loan (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise),
including all earnings, dividends, interest, or other rights in connection
therewith and the products and proceeds therefrom, including the proceeds of
insurance thereon; and


(b) The additional property of the Debtor, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions for, and replacements, products
and proceeds therefrom, and all of the Debtor's books and records and recorded
data relating thereto (regardless of the medium of recording or storage),
together with all of the Debtor's right, title and interest in and to all
computer software required to utilize, create, maintain and process any such
records or data on electronic media, identified and set forth as follows:


(i) All Accounts and all Goods whose sale lease or other disposition by the
Debtor has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, the Debtor, or rejected or refused by an Account Debtor;


(ii) All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;


(iii) All Goods, including, without limitation, embedded software, Equipment,
vehicles, furniture and Fixtures


(iv) All Software and computer programs;


(v) All Securities, Investment Property, Financial Assets and Deposit Accounts;


(vi) All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, Health-care-insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles (including, without limitation, patents,
trademarks, copyrights, applications therefore and licenses thereof, and Payment
Intangibles);


(vii) All Commercial Tort Claims described on Schedule 1 hereto.


(viii) All insurance policies and proceeds insuring the foregoing property or
any part thereof, including unearned premiums; and


(ix) To the extent not otherwise included, all Accessions and Proceeds of any
and all of the foregoing.


Debtor and the Agent, on behalf of the Lenders, hereby acknowledge and agree
that the security interest created hereby in the Collateral (i) constitutes
continuing collateral security for all of the Secured Obligations, whether now
existing or hereafter arising and (ii) is not to be construed as an assignment
of any copyrights, copyright licenses, patents, patent licenses, trademarks or
trademark licenses (or any applications therefore).


--------------------------------------------------------------------------------


 
3. General Representations and Covenants. In each case subject to the provisions
of the Intercreditor Agreement, Debtor represents, warrants and covenants as
follows:


(a) (i) Debtor is, or as to Collateral arising or to be acquired after the date
hereof, shall be, the sole owner of the Collateral free from any and all Liens,
security interests, encumbrances claims and interests (other than Liens
permitted by the Investment Agreement); and (ii) no security agreement financing
statement, equivalent security or lien instrument or continuation statement
covering any of the Collateral is on file or of record in any public office
(other than in respect of the Liens permitted under the Investment Agreement).


(b) Debtor shall not create, permit or suffer to exist, and shall take such
action as is necessary to remove, any claim to or interest in or Lien or
encumbrance upon the Collateral (other than Liens permitted under the Investment
Agreement) and shall defend the right, title and interest of the Agent and
Lenders in and to the Collateral against all claims and demands of all persons
and entities at any time claiming the same or any interest therein.


(c) Debtor is a corporation organized and existing under the laws of the State
of Indiana. Debtor's principal place of business and chief executive office is
located at the address set forth on Schedule 2 attached hereto ("Executive
Office"). Debtor has no other place of business, except as shown in Schedule 2
attached to, and made a part of this Agreement. Debtor shall not change its
Executive Office or do business at a location not shown on Schedule 2 without
Agent's prior written consent. Debtor's records concerning the Accounts, Chattel
Paper, General Intangibles, Payment Intangibles, Inventory and other Collateral
shall be maintained at the Debtor's Executive Office.


(d) At least thirty (30) days prior to the occurrence of any of the following
events, Debtor shall deliver to Agent written notice of such impending events:
(i) a change in Debtor's Executive Office or place of business; (ii) the opening
or closing of any other place of business; or (iii) a change in Debtor's name,
identity or corporate structure.


(e) Subject to any limitation stated therein or in connection therewith, all
information furnished by Debtor concerning the Collateral or otherwise in
connection with the Secured Obligations, is or shall be at the time the same is
furnished, accurate, correct and complete in all material respects.


(f) The Collateral is and shall be used primarily for business purposes.


(g) None of the Collateral consists of, or is the Accessions or the Proceeds of,
As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes, or
timber to be cut.


(h) Schedule 1 hereto sets forth each Commercial Tort Claim by or in favor of
the Debtor. Debtor shall (i) promptly notify the Administrative Agent in writing
of the initiation of any Commercial Tort Claim by or in favor of the Debtor, and
(ii) execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Agent may reasonably deem necessary or
appropriate, or as are required by law, to create, perfect and maintain the
Agent’s security interest in any Commercial Tort Claim.


(i) This Agreement creates a valid security interest in favor of the Agent, for
the benefit of the Lenders, in the Collateral of the Debtor and, when properly
perfected by filing, shall constitute a valid perfected security interest in
such Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Liens permitted under the
Investment Agreement.


--------------------------------------------------------------------------------


 
(j) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper, or if
any property constituting Collateral shall be stored or shipped subject to a
Document, Debtor shall (i) ensure that such Instrument, Tangible Chattel Paper
or Document is either in the possession of Debtor at all times or, if requested
by the Agent, is promptly delivered to the Agent, duly endorsed in a manner
satisfactory to the Agent and (ii) at the Agent’s request, ensure that any
Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Agent indicating the Agent’s security interest in such
Tangible Chattel Paper.


(k) Execute and deliver all agreements, assignments, instruments or other
documents as the Agent shall reasonably request for the purpose of obtaining and
maintaining control within the meaning of the UCC with respect to any Collateral
consisting of Deposit Accounts, Investment Property, Letter-of-Credit Rights and
Electronic Chattel Paper.


(l) If any Collateral with a value in excess of $500,000 is at any time in the
possession or control of a warehouseman or bailee of Debtor, Debtor shall notify
the Agent of such possession or control, and if requested by the Agent (i)
notify such Person of the Agent’s security interest in such Collateral, (ii)
instruct such Person to hold all such Collateral for the Agent’s account and
subject to the Agent’s instructions and (iiii) use commercially reasonable
efforts to obtain an acknowledgment from such Person that it is holding such
Collateral for the benefit of the Agent.


4.
Collection of Receivables. Unless otherwise directed by the Agent after the
occurrence and during the continuance of an Event of Default under the
Investment Agreement, Debtor shall collect all of Debtor's acceptances,
Accounts, Chattel Paper, Electronic Chattel Paper, contract rights, Documents,
drafts Financial Assets, General Intangibles, Investment Property, Security
Entitlements, Securities, Letter of Credit Rights, Proceeds of letters of
credit, Supporting Obligations, Payment Intangibles, income and all other tax
refunds, Instruments, negotiable documents and notes (individually, "Receivable"
and, collectively, "Receivables"), and, after an Event of Default, whenever
Debtor shall receive payment of any Receivable, Debtor shall hold such payment
in trust for Agent for the benefit of Lenders and shall forthwith deliver the
same to Agent for the benefit of Lenders in the form received by Debtor without
commingling with any funds belonging to Debtor. After the occurrence of an Event
of Default, Debtor authorizes Agent to endorse the name of Debtor upon any
checks or other items received in payment of any Receivable and to do any and
all things necessary in order to reduce the same to money. All amounts received
by Agent for the benefit of Lenders representing payment of Receivables may be
applied by Agent for the benefit of Lenders to the payment of the Secured
Obligations in such order or preference as Lenders may determine, or Agent may,
at its option, impound all or any portion of such amounts and retain said
amounts for the benefit of Lenders as security for the payment of the Secured
Obligations, with the right on the part of Debtor, upon approval by Lenders, to
obtain the release of all or part of such impounded amounts. Agent may, however,
at any time, apply all or any part of such impounded amounts as aforesaid.
Debtor also authorizes Agent for the benefit of Lenders at any time, after the
occurrence of an Event of Default, without notice, to appropriate and apply any
balances, credits, deposits, accounts or money of Debtor in Lenders' possession,
custody or control to the payment of any of the Secured Obligations. If any of
Debtor's Receivables arise out of contracts with or orders from the United
States or any State or any department, agency or instrumentality thereof, Debtor
shall immediately notify Agent thereof in writing and shall execute any
instrument and take any steps required by Agent in order that all money due and
to become due under such contract or order shall be assigned to Agent for the
benefit of Lenders and due notice thereof given to the appropriate governmental
agency. Debtor agrees to execute, deliver, file and record all such notices,
affidavits, assignments, financing statements and other instruments as shall in
the judgment of Lenders be necessary or desirable to evidence, validate and
perfect the security interest of Agent for the benefit of Lenders in the
Receivables. After the occurrence of an Event of Default, Agent shall have the
right to notify any persons or entities owning any Receivables and to demand and
receive payment, but Agent shall have no duty so to do. Upon request of Agent at
any time, after the occurrence of an Event of Default, Debtor shall notify such
account debtors and shall indicate on all invoices to such account debtors that
the accounts are payable to Agent for the benefit of Lender.


--------------------------------------------------------------------------------


 
5.
Insurance. Debtor shall have and maintain insurance at all times with respect to
all Equipment, Inventory and other tangible real and personal property (i)
insuring against risks of fire (including so-called extended coverage),
explosion, theft sprinkler leakage and such other casualties as Agent may
designate, and (ii) insuring against liability for personal injury and property
damage relating to the Equipment and Inventory of the Debtor, containing such
terms, in such form, for such periods and written by such companies as required
by the Investment Agreement. Notwithstanding any provision of this Agreement or
any note or guaranty secured hereby to the contrary, such policy or policies of
insurance shall contain a mortgagee, lender loss payee, union, standard or New
York clause, in each case as required by the Intercreditor Agreement. All
policies of insurance shall provide for thirty (30) days' written minimum
cancellation notice to Agent, and, at request of Agent, shall be delivered to
and held by it. Agent may act as attorney for Debtor in obtaining, adjusting,
settling and canceling such insurance and endorsing any drafts. In the event of
failure to provide insurance as herein provided, Agent may, at its option,
provide such insurance and Debtor shall pay to Agent, for the benefit of
Lenders, upon demand, the cost thereof. Should Debtor fail to pay said sum to
Agent upon demand, interest shall accrue thereon, from the date of demand until
paid in full, at the highest rate set forth in any document or instrument
evidencing any of the Secured Obligations.



6.
Inspection. Debtor shall at all times keep accurate and complete records of the
Receivables and Debtor shall, at all reasonable times and from time to time,
allow Agent, by or though any of its officers, agents, attorneys or accountants,
to examine, inspect and make extracts from Debtor's books and records and, after
the occurrence of an Event of Default, to arrange for verification of the
Receivables directly with account debtors or by other methods and to examine and
inspect the Collateral wherever located. Debtor shall perform, do, make, execute
and deliver all such additional and further acts, things, deeds, assurances and
instruments as Agent may require to more completely vest in and assure to Agent
and Lenders their rights hereunder and in or to the Collateral.




7.
Preservation and Disposition of Collateral.



(a) Debtor shall keep the Collateral free from any and all Liens, security
interests encumbrances, claims and interests (other than Liens arising under the
Senior Transaction Documents or Liens otherwise permitted by the Investment
Agreement). Debtor shall advise Agent promptly, in writing and in reasonable
detail, (i) of any material encumbrance upon or claim asserted against any of
the Collateral; (ii) of any material change in the composition of the
Collateral; (iii) of any change in location of the Collateral; and (iv) of the
occurrence of any other event that would have a material effect upon the
aggregate value of the Collateral or upon the security interest Lenders.


(b) Except for the sale of Inventory in the ordinary course of business, Debtor
shall not sell or otherwise dispose of the Collateral; provided, however, that
until default, Debtor may use the Equipment and Inventory in any lawful manner
not inconsistent with this Agreement or with the terms or conditions of any
policy of insurance thereon.


--------------------------------------------------------------------------------


 
(c) Debtor shall keep the Collateral in good condition and shall not misuse,
abuse, secrete, waste or destroy any of the same, but only to the extent that
such action would have a material adverse effect on the Collateral.


(d) Debtor shall not use the Collateral in violation of any statute, ordinance
regulation, rule, decree or order.


(e) Debtor shall pay promptly when due all taxes, assessments, charges or levies
upon the Collateral or in respect to the income or profits therefrom, except
that no such charge need be paid if (i) the validity thereof is being contested
in good faith by appropriate proceedings; (ii) such proceedings do not involve
any danger of sale, forfeiture or loss of any Collateral or any interest
therein; and (iii) such charge is adequately reserved against in accordance with
generally accepted accounting principles.


(f) At its option, Agent may, for the benefit of Lenders, discharge taxes, liens
security interests or other encumbrances at any time levied or placed on the
Collateral and may pay for the maintenance and preservation of the Collateral.
Debtor agrees to reimburse Agent upon demand for any payment made or any expense
incurred (including reasonable attorneys' fees) by Agent pursuant to the
foregoing authorization. Should Debtor fail to pay said sum to Agent upon
demand, interest shall accrue thereon, from the date of demand until paid in
full, at the highest rate set forth in any document or instrument evidencing any
of the Secured Obligations.


(g) Upon Agent's request at any time or times, Debtor shall assign and deliver
to Agent, for the benefit of Lenders, any collateral and shall furnish to Agent
additional collateral of value and character satisfactory to Lenders as security
for the Secured Obligations.


8.
Extensions and Compromises. With respect to any Collateral held by Agent, for
the benefit of Lenders, as security for the Secured Obligations, Debtor assents
to all extensions or postponements of the time of payment thereof or any other
indulgence in connection therewith, to each substitution exchange or release of
Collateral, to the addition or release of any party primarily or secondarily
liable, to the acceptance of partial payments thereon and to the settlement,
compromise or adjustment thereof, all in such manner and at such time or times
as Lenders may deem advisable. Neither Agent nor Lenders shall have any duty as
to the collection or protection of Collateral or any income therefrom, nor as to
the preservation of rights against prior parties, nor as to the preservation of
any right pertaining thereto, beyond the safe custody of Collateral in the
possession of Agent or Lenders.



9.
Perfection of Security Interests; Financing Statements. At the request of Agent,
(a) Debtor shall execute and deliver to the Agent such agreements, assignments
or instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Agent may reasonably request) and do
all such other things as the Agent may reasonably deem necessary or appropriate
(i) to assure to the Agent the effectiveness and priority of its security
interests hereunder, including (A) such instruments as the Agent may from time
to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, (B) such other
instruments as the Agent may from time to time reasonably request for filing
with the United States Patent and Trademark office with respect to patents,
trademarks, copyright of the Debtor and applications therefore. To that end,
Debtor authorizes the Agent to file one or more financing statements (which may
describe the collateral as "all assets" or "all personal property") disclosing
the Agent’s security interest in any or all of the Collateral of the Debtor
without Debtor's signature thereon.


--------------------------------------------------------------------------------


 


10.
Agent's Appointment as Attorney-in-Fact. Debtor hereby irrevocably constitutes
and appoints Agent and any officer or agent thereof, with full power of
substitution, as Debtor's true and lawful attorney-in-fact with full irrevocable
power and authority, after the occurrence and during continuance of an Event of
Default, in the place and stead of Debtor and in the name of Debtor or in
Agent's own name, from time to time in Agent's discretion, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby grants to Agent, for the benefit of Lenders,
the power and right, on behalf of Debtor without notice to or assent by Debtor:



(a) To execute, file and record all such financing statements, certificates of
title and other certificates of registration and operation and similar documents
and instruments including, but not limited to, those relating to aircraft or
marine vessels, as Agent may deem necessary or desirable to protect, perfect and
validate the security interest of Agent therein.


(b) Upon the occurrence and continuance of any Event of Default, (i) to sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments verifications and
notices in connection with accounts and other documents relating to the
Collateral; (ii) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any part thereof and to enforce any other right in respect of any
Collateral; (iii) to defend any suit, action or proceeding brought against
Debtor with respect to any Collateral; (iv) to settle, compromise or adjust any
suit, action or proceeding described above and, in connection therewith, to give
such discharges or releases as Lenders may deem appropriate; and (v) generally,
to sell, transfer, pledge, make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though Lenders were the
absolute owner thereof for all purposes and to do, at Agent's option and
Debtor's expense, at any time or from time to time, all acts and things which
Lenders deem necessary to protect, preserve or realize upon the Collateral and
Agent's security interest therein, in order to effect the intent of this
Agreement, all as fully and effectively as Debtor might do.


Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable. The powers conferred upon Agent hereunder are
solely to protect the Lenders' interests in the Collateral and shall not impose
any duty upon Agent or Lenders to exercise any such powers. Agent and Lenders
shall be accountable only for amounts that Agent or Lenders actually receive as
a result of the exercise of such powers and neither Agent, any Lenders nor any
of their respective officers, directors, employees or agents shall be
responsible to Debtor for any act or failure to act, except for Agent's or
Lenders' own gross negligence or willful misconduct.


--------------------------------------------------------------------------------




11.
Default. If any Event of Default shall occur and be continuing:



(a) Agent may, at its option and without notice, declare the unpaid balance of
any or all of the Secured Obligations immediately due and payable and this
Agreement and any or all of the Secured Obligations in default.


(b) All payments received by Debtor under or in connection with any of the
Collateral shall be held by Debtor in trust for Agent, shall be segregated from
other funds of Debtor and shall forthwith upon receipt by Debtor be turned over
to Agent in the same form as received by Debtor (duly endorsed by Debtor to
Agent, if required). Any and all such payments so received by Agent (whether
from Debtor or otherwise) may, in the sole discretion of Lenders, be held by
Lenders as collateral security for, and/or then or at any time thereafter be
applied in whole or in part by Lenders against, all or any part the Secured
Obligations in such order as Lenders may elect. Any balance of such payments
held by Agent or Lenders and remaining after payment in full of all the Secured
Obligations shall be paid over to Debtor or to whomsoever may be lawfully
entitled to receive the same. Nothing set forth in this subparagraph (b) shall
authorize or be construed to authorize Debtor to sell or otherwise dispose of
any Collateral without the prior written consent of Lender.


(c) Agent shall have the rights and remedies of a secured party under this
Agreement, under any other instrument or agreement securing, evidencing relating
to the Secured Obligations and under the law of the State of New York. Without
limiting the generality of the foregoing, Agent shall have the right to take
possession of the Collateral and all books and records relating to the
Collateral and for that purpose Agent may enter upon, in accordance with law,
any premises on which the Collateral or books and records relating to the
Collateral or any part thereof may be situated and remove the same therefrom.
Debtor expressly agrees that Agent, without demand of performance or other
demand, advertisement or notice of any kind (except the notices specified below
of time and place of public sale or disposition or time after which a private
sale or disposition is to occur) to or upon Debtor or any other person or entity
(all and each of which demands, advertisements and/or notices are hereby
expressly waived), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase or sell or otherwise dispose of and deliver
the Collateral (or contract to do so), or any part thereof, in one or more
parcels at public or private sale or sales, at any of the offices of any of
Lenders or elsewhere at such prices as Lenders may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Lenders
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
Debtor. Debtor further agrees, at Agent's request, to assemble the Collateral
and to make it available to Agent at such places as Agent may reasonably select
whether at Debtor's premises or elsewhere. Debtor further agrees to allow Agent
to use or occupy Debtor's premises, without charge, for the purpose of effecting
Agent's remedies in respect of the Collateral. Lenders shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
or all of the Collateral or in any way relating to the rights of Agent
hereunder, including reasonable attorneys' fees and legal expenses, to the
payment in whole or in part of the Secured Obligations, in such order as Lenders
may elect, and only after so paying over such net proceeds and after the payment
by Lenders of any other amount required by any provision of law, including
Indiana Code §26-1-9.1-615(a), need Agent or Lenders account for the surplus if
any to Debtor. To the extent permitted by applicable law, Debtor waives all
claims, damages and demands against Agent and Lenders arising out of the
repossession, retention, sale or disposition of the Collateral and waives relief
from valuation and appraisement laws. Debtor agrees that Agent need not give
more than ten (10) days' notice (which notification shall be deemed given when
mailed, postage prepaid, addressed to Debtor at Debtor's address set forth at
the beginning of this Agreement, or when telecopied or telegraphed to that
address or when telephoned or otherwise communicated orally to Debtor or any
agent of Debtor at that address) of the time and place of any public sale or of
the time after which a private sale may take place and that such notice is
reasonable notification of such matters. Debtor shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which Lenders are entitled. Debtor shall also
be liable for the costs of collecting any of the Secured Obligations otherwise
enforcing the term thereof or of this Agreement including reasonable attorneys'
fees.


--------------------------------------------------------------------------------





12.
Rights of Lenders; Collateral, Payments and Proceeds of Collateral. During the
term of the Loans and until all Secured Obligations of Debtor to Lenders have
been fully performed and paid in full, and so long as any commitment of the
Lenders is outstanding, without limiting any other right power or remedy of
Lenders or Agent, if any Lenders (a "Benefitted Lender") shall at any time
receive any payment (other than regularly scheduled payments of principal and
interest prior to any Event of Default) of all or any part of the Loans, or
interest thereon, or receive any Collateral in respect thereof (whether by
setoff or otherwise) in a greater proportion than its pro rata share, such
Benefitted Lender shall purchase for cash from the other Lenders such portions
of the other Lenders' Notes, or shall provide such other Lenders with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause the Benefitted Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with the other Lenders; provided however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from the Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest. Debtor agrees that, to the extent that Debtor makes a payment or
payments to the Agent or any Lender, or the Agent or any Lender receives any
proceeds of Collateral, which payment or payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to Debtor, its estate, trustee, receiver
or any other party, including, without limitation, any guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such payment or repayment, the Secured Obligations or the part thereof
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date such initial payment,
reduction or satisfaction occurred and shall be secured by the Collateral.



13.
General. Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Neither Agent nor Lenders shall be deemed to have waived any
of their rights hereunder or under any other agreement instrument or paper
signed by Debtor unless such waiver be in writing and signed by Agent and
Lender. No delay or omission on the part of Agent or Lenders exercising any
right shall operate as a waiver of such right or any other right. All of Agent's
and Lenders' rights and remedies, whether evidenced hereby or by any other
agreement, instrument or paper, shall be cumulative and may be exercised
singularly or concurrently. Any written demand upon or written notice to Debtor
shall be effective when deposited in the mails addressed to Debtor at the
address shown at the beginning of this Agreement. This Agreement and all rights
and obligations hereunder, including matters of construction, validity and
performance, shall be governed by the law of the State of New York. The
provisions hereof shall, as the case may require, bind or inure to the benefit
of, the respective heirs, successors, legal representatives and assigns of
Debtor, Agent and Lenders.


--------------------------------------------------------------------------------




14.
Authority of Agent. Debtor acknowledges that notwithstanding any provision of
this Agreement to the contrary Agent may act on behalf of Lenders and may
enforce on behalf of all Lenders any right, remedy or power granted Lenders
under this Agreement. Debtor hereby waives any defense based on lack of
authority of the Agent.



15.
Notices. Any notices required hereby shall be given as provided in Section 10.09
of the Investment Agreement.



16.
Counterparts. This Agreement may be executed in two or more counterparts and
when so executed each counterpart shall constitute an original of this Agreement
which taken together shall be one and the same agreement.



17.
Control Collateral Held by Control Agent. Notwithstanding any provision to the
contrary herein, any Collateral that constitutes Control Collateral (as defined
in the Intercreditor Agreement) that is held by the Agent hereunder shall be
deemed to be held by the Control Agent (as defined in the Intercreditor
Agreement) in accordance with the Intercreditor Agreement.

 
18.
Intercreditor Provision. Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Agent pursuant to this Agreement and
the exercise of any right or remedy by the Agent hereunder are subject to the
provisions of the Intercreditor Agreement, as the same may be amended,
supplemented, modified or replaced from time to time. In the event of any
conflict between the terms of the Intercreditor Agreement and this Security
Agreement, the terms of the Intercreditor Agreement shall govern.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
DEBTOR:
 
GFN NORTH AMERICA CORP.
   
By:
/s/ John O. Johnson
Name:
John O. Johnson
Title:
Chief Operating Officer    
AGENT:
 
LAMINAR DIRECT CAPITAL, L.L.C.
in its capacity as Collateral Agent
   
By:
/s/ Robert T. Ladd
Name:
Robert T. Ladd
Title:
Authorized Secretary

 

--------------------------------------------------------------------------------



Schedule 1


Commercial Tort Claims



NONE


--------------------------------------------------------------------------------


 
Schedule 2


Executive Office



GFN North America Corp.
39 East Union Street
Pasadena, California 91103


--------------------------------------------------------------------------------


 